DETAILED ACTION
This Office Action is in response to the application as originally filed on 10/16/2020. 
Claims Status:
Original claims 1-4 are cancelled.
Claims 5-10 are currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Information Disclosure Statement 
The information disclosure statements (IDS) submitted on 10/16/2020, 03/17/2021, and 06/22/2021 have been considered by the examiner. However, due to the enormous volume of patents, non-patent literatures and printed publications submitted in this IDS (e.g. IDS of 10/16/2020), the Examiner is able to look at mostly Abstracts and drawings of majority of the references cited. Applicants’ participation are encouraged to provide a concise explanation of how these references are understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.

Response to Preliminary Amendment 
Receipt is acknowledged of Applicant’s request for entry of a preliminary Amendment filed on 10/16/2020. By this amendment, Original claims 1-4 have been cancelled and new claims 5-10 have been added. Upon entry of the amendment pending claims 5-10 will be fully examined for patentability.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over US9008048 to Liu et al.  (“Liu”) in view of US20090122857 to Li et al. (“Li”). (The references in parentheses apply to the prior art document)

RE claims 1-4. (Cancelled)
  
RE claims 6 and 9, Liu disclose a communication method and apparatus (e.g. Liu, Fig. 1) comprising: generating data, a first control information and a second control information (e.g. Liu, Fig. 2 Abstract, Col. 3, lines 39-55, Col 4, lines 45-55: generates first and second control information), the first control information indicating whether a precoding is used (e.g. Liu, Fig. 2 Col 3, lines 63-65, Col.  4, lines 20-25: comprises a precoding matrix indication field), the second control information indicating whether a precoding matrix is regularly hopping when the ; and transmitting the data and at least one of the first control information and the second control information (e.g. Liu, Fig. 2-3, Col. 10, lines 40-45, Col. 12, lines 15-16), wherein when the precoding matrix is regularly hopping in the data (e.g. Li Col. 3, lines 30-32 and Col. 4, lines 60-65, Col. 12, lines 55-60: hops or switches according to the assignment in hopping information field) [….] 
The subject matter of claims 6 and 9 differ from Liu, in that Liu does not explicitly disclose the limitation: [a starting precoding matrix is same for each subframe]. However, Li teaches or suggests, in the same technical field, the limitation a starting precoding matrix is same for each subframe (e.g. Li, Figs 3-4, 6, Paras [0031]-[0033], [0035], [0040]: wherein a starting precoding matrix is same for each subframe). Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/apparatus disclosed by Liu with Li’s teaching of indicating whether a precoding matrix is hopping regularly with time. Therefore one of ordinary skill in the art, such as an individual working in the field of impulsive noise detection could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 5 and 10.


Allowable Subject Matter
Independent claims 5 and 8 contain allowable subject matter. 
The following is an examiner's statement of reasons for allowance: 
The prior art made of record and considered pertinent to applicant's disclosure are US9008048 issued to Liu et al.  (“Liu”), US8687480 issued to Jia et al. (“Jia”) and US2009/0122857 issued to Li et al. (“Li”)
Regarding the subject matter of claims 5 and 8, Liu disclose a communication method and apparatus (e.g. Li, Fig. 1) comprising: generating data, a first control information and a second control information (e.g. Li, Col 3, lines 40-50 Col. 4, lines 55-60: first and second control information), the first control information indicating whether a precoding is used (e.g. Li, Col 3, lines 60-65, Col. 4, lines 20-25: the first control information comprises a precoding matrix indication field), the second control information indicating whether a precoding matrix is regularly hopping when the precoding is used (e.g. Li,, Col. 4, lines 55-65 of Liu, that the second control information indicates whether a precoding matrix is hopping regularly); and transmitting the data and at least one of the first control information and the second control information (see Col. 3, lines 30-32 and Col. 4, lines 60-65). 
Regarding the subject matter of claims 5 and 8, Jia discloses, a method for transmit diversity on a modulated downlink channel, comprising: for each of a plurality of antennas: precoding a sequence of modulated symbols based on hopping through a time domain precoding matrix that is different for each antenna, and transmitting the plurality of precoded hopped modulated symbols (e.g. Jia, Col. 4, lines 20-30) wherein the precoding matrix hopping for the sub-carrier components of the transmitted symbol in the sequence 
Regarding the subject matter of claims 5 and 8, Li discloses, a method/apparatus of generating data, a first control information and a second control information. Precoder hopping between two precoding matrices corresponding to a particular precoding matrix index (PMI), whereby a first one of the two precoding matrices comprises a first subset of column vectors of an original precoding matrix that corresponds
to the particular PMI, and a second one of the two precoding matrices comprises a second subset of column vectors of the original precoding matrix. The precoder hopping is performed in time and/or frequency domain, wherein when the precoding matrix is regularly hopping and a starting precoding matrix is same for each subcarriers (e.g. Li, Abstract, Paras [0012], [0040]).
However, none of references teach or fairly suggest the detailed limitation/s of: generating data, a first control information, and a second control information, the first control information indicating whether a precoding is used for the data, the second control information indicating whether a precoding matrix is regularly hopping when the precoding is used for the data; and transmitting the data and at least one of the first control information and the second control information, wherein when the precoding matrix is regularly hopping in the data, N different precoding matrixes are used for a period, and the N different precoding matrixes are repeatedly used between each period, where N is an integer and is determined based on the period, as recited in independent claim 5 and somehow similarly recited in independent claim 8.  In addition, a thorough search and/or consideration of the clamed subject matter performed by the examiner concluded prior art, 
	
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632